              Case 5:20-cv-01520-LHK Document 30 Filed 10/14/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                                     280 South 1st Street
                                     San Jose, CA 95113
                                          cand.uscourts.gov


                                      October 14, 2020


RE: Floyd v. Saratoga Diagnostics, Inc.
            20-cv-01520-LHK

Default is declined as to Thomas Pallone on October 14, 2020.


                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Patty Cromwell
                                                              Case Systems Administrator




REV. 7-19
